DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11, 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 calls for receiving “a continuous measure of a hematocrit value and/or a hemoglobin value of the patient” and “a continuous measure of a pump flow rate value” in 
Claim 2 also calls for showing the calculated indexed oxygen delivery value “in real-time”. It is unclear which aspect is in real-time – the result of the calculation is presented in real-time even if using historical data? Or does the received data include real-time measures of some of the parameters?
Further, claim 2 calls for display of “current” values; it is unclear whether the received data contains any “current” data or how that data might be identified, nor is it clear how a “current” value of a parameter might relate to a “real-time” value of a parameter. 
Claim 6 calls for display of “the hematocrit value”. It is unclear if this refers to the “continuous measure of a hematocrit value” or the “current hematocrit value” or some other value. Correction is required.
Claim 14 calls for receiving “a continuous measurement of the patient’s temperature” but determines a threshold using “the temperature”. There is no antecedent basis for “the temperature” in the claim, nor is it clear how “the temperature” relates to the continuous measure or how it might be selected from that measure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari et al (Cardiopulmonary bypass and oxygen consumption: oxygen delivery and hemodynamics, The Annals of Thoracic Surgery, 1999) in view of Merz (US 5810759), Ellingboe (US 2002/0085952), and Haworth (US 6144444)
Regarding claim 2, Parolari discloses a monitoring system for use during cardiopulmonary bypass comprising a processor with a controller configured to calculate an indexed oxygen delivery value from received measures of arterial oxygen saturation, hematocrit, a continuous pump flow rate, and a body surface area (per p. 1320, body surface areas for each subject are obtained; DO2 throughout the paper is given the units of mL*min-1*m-2; see also the formulas in the right column of p. 1321 and table 7; p. 1321 the pump flow rate is constant) and compare the calculated indexed oxygen delivery to a threshold (p. 1322, spanning the two columns – “all the observations could be categorized into the categories DO2>Do2crit or DO2<DO2crit”; p. 1323, first full paragraph discussing the results of this sorting; Tables 8 and 9); and a display operably connected to the processor configured to display each of the values (p. 1322, first full paragraph); as the indexed oxygen delivery value is displayed as soon as it is calculated, it is thus shown in real-time, and the value of any measure when displayed is inherently current to its display time. The Examiner also notes that “a continuous measurement” does not set forth any minimum amount of time or data points, such that a single measurement taken at a single point in time is a continuous measurement over that amount of time.

Parolari, as modified, does not explicitly call for displaying all of the obtained data, including the “current” pump flow rate value and hematocrit/hemoglobin value, and the alarm. Ellingboe teaches a system for use during cardiopulmonary bypass which is configured to display associated data including a pump flow rate value and a hematocrit/hemoglobin value (paragraphs [0029], [0031]) and, when conditions warrant an alarm, also showing the alarm on the display (paragraphs [0183], [[0223]). It would have been obvious to one of ordinary skill in the art to have made the system of Parolari with the display configured to display the data and alarm already present in the system, as taught by Ellingboe, in order to allow monitoring of the patient’s condition. The Examiner notes that any value being displayed at a time is the currently displayed parameter and is thus “current” absent any more limiting definition.
Parolari, as modified, does not disclose the received measure of hematocrit/hemoglobin being a continuous measure of a hematocrit/hemoglobin value. Haworth teaches obtaining a continuous measure of hemoglobin while monitoring a patient during cardiopulmonary bypass (column 2, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 14, Parolari further discloses receiving an input of a continuous measure of the patient’s temperature, with the threshold changing based at least in part on a temperature of the patient (p. 1323, first full paragraph discussing the results of comparisons to DO2crit as being “corrected for the temperature of each determination”). The Examiner also notes that “a continuous measurement” does not set forth any minimum amount of time or data points, such that a single measurement taken at a single point in time is a continuous measurement over that amount of time.
Regarding claim 15, Ellingboe further teaches that the system for use in performing and monitoring cardiopulmonary bypass includes a user input device for inputting data to the monitoring device (paragraphs [0212], [0213], [0297], [0298]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari, as modified above, and included a user input device for inputting data, as further taught by Ellingboe, in order to allow at least setting of parameters, inclusion of patient characteristics, and logging of events during the procedure.
Regarding claim 16 and 17, Parolari further discloses a heart-lung machine operably connected to the system which includes a hematocrit/hemoglobin sensor and a pump flow rate sensor used to provide the values of each parameter (abstract, the research was performed during cardiopulmonary bypass; see “Intraoperative Management”, “Pump Flow Rate”). 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari, as modified and applied above, and further in view of Ali (US 2002/0035315).
Ali teaches a monitoring system which is configured to compare a value to a threshold and, if the threshold remains breached for at least a particular accumulated amount of time, trigger an alarm (paragraph [0097]-[0098]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari, as modified, with the alarm configured to trigger after the threshold has been breached for at least a particular accumulated amount of time, as taught by Ali, in order to prevent false alarms.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari, as modified and applied above, and further in view of Booth (US 2004/0063154).
Ali calls for waiting for an accumulated amount of time before triggering the alarm, as noted above, but does not indicate that the accumulated amount can include non-consecutive intervals. Booth teaches a monitoring system which is configured to trigger an alarm when the monitored parameter has breached a threshold for a particular amount of time, where that amount of time can include consecutive and nonconsecutive intervals (paragraph [0101]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari, as modified above, with the alarm trigger condition including both consecutive and nonconsecutive accumulated durations, as taught by Booth, in order to avoid false alarms but also avoid missing borderline problem conditions.

Claim s 6-11, 13, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari, as modified above, and further in view of Blike (US 2003/0191373).
Regarding claims 6-11 and 18, Parolari, as modified above, discloses displaying the obtained and calculated parameters, as discussed above, but does not disclose any particular configuration for the display. Blike teaches a system configured to display a number of obtained and calculated parameters using rectangular windows arranged in a number of possible configurations (figures 9, 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari, as modified above, and used rectangular windows around a display to display the various values, as taught by Blike, in order to allow all parameters to be viewed at once. Parolari and Blike do not disclose one particular parameter, such as indexed oxygen delivery and/or consumption, as being in a window of particular size or location relative to the other windows, but it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to chosen particular sizes and locations for the windows, since Applicant has not disclosed use of this particular combination of size and location of one parameter's window as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the average values of Blike. Moreover, it appears that any combination of sizes and relative locations of windows would perform equally well to allow display of the assortment of values. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari and Blike with the indexed oxygen delivery and/or consumption window being central to and larger than the other windows, 
Regarding claim 13, Ellingboe further teaches that the system for use in performing and monitoring cardiopulmonary bypass includes display of whether an alarm is triggered (paragraph [0183]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari, as modified, and included display that an alarm has been triggered, as further taught by Ellingboe, in order to ensure that the condition is noticed; as modified by Blike this would be in one of the windows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 7435220 in view of Ellingboe. Claim 2 of the instant invention and claims 1 and 2 of ‘220 are each directed to a system configured to determine a calculated indexed oxygen delivery value (DO2i), trigger an alarm when a threshold is breached, and display data, including displaying the calculated indexed oxygen delivery value in real-time; ‘220 does not explicitly call for the displayed data to include the pump flow rate .
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10039490 in view of Ellingboe. 
Regarding claim 2, claim 19 of ‘490 is also directed to a system with a processor and display configured to calculate an indexed oxygen delivery value based on at least an arterial oxygen saturation value, a hematocrit/hemoglobin value, a body surface area, and a pump flow rate value, display the indexed oxygen delivery value, determine if the indexed oxygen delivery value has breached a threshold, and trigger an alarm if the threshold is breached; claim 19 further calls for display of data but does not explicitly call for the displayed data to include the pump flow rate value and hematocrit/hemoglobin value or displaying the alarm, but does call for obtaining this data in the system. Ellingboe teaches a system for use during cardiopulmonary bypass which is configured to display associated data including a “current” 
Regarding claim 3, claims 20 and 21 of ‘490 also call for triggering an alarm if the threshold is breached for an accumulated amount of time.

Response to Arguments
Applicant’s arguments, filed 10 August 2021, with respect to the rejections under 101 have been fully considered and are persuasive in light of the amendment to claim 2 calling for display of the calculated parameter in real-time.  The rejections under 101 have been withdrawn. 
The remainder of Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive. 
Applicant’s continued argument that Parolari’s teaching of evaluating monitored data could only take place after the monitoring because it was “merely a study of a clinical event” remains unpersuasive. That it did take place after monitoring does not inherently limit it to only taking place after monitoring; no part of Parolari’s evaluation requires any lapse of time or 
The Examiner also notes that the comparison of the indexed oxygen delivery value to a threshold as claimed can take place at any time relative to when data is measured, such that Applicant’s remarks on performance of the comparison and alarm timing are entirely moot. Whether Parolari discloses an “interventional method” or not is also moot, as no intervention is claimed and no claim limitation is directed to anything taking place in response to any alarm being triggered, such that the timing of an alarm relative to when data is monitored is entirely irrelevant to the actual claimed invention. 
Applicant then argues that Parolari (and Merz) do not teach calculation of indexed oxygen delivery value based on continuous measurements; Merz is not cited as doing such, and the actual claimed indexed oxygen delivery value merely uses single data points of each variable, just as in Parolari. The mode of monitoring, whether continuous over a period of time or only finding a single data point, does not change the actual claimed calculation which uses 
Applicant’s remarks directed to Ellingboe, Ali, Booth, and Blike merely point to the supposed deficiencies in Parolari as modified by Merz (and Ellingboe); as these deficiencies are not present Applicant’s remarks are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791